DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.
 
Claims 1-7 are pending in this application and were examined on their merits.

Claim Interpretation

The Examiner notes that Claim 1 now recites “consisting essentially of”.  The Examiner notes that there is no clear indication in the Specification or claims as to what the basic and novel characteristics of the invention actually are.  

For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.")

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Ferrie et al. (2011) in view of Broussard et al. (WO 2012/019186 A1) and further in view of Bourgault et al. (2003, as evidenced by Collins et al. (1927), all of record.

Ferrie et al. teaches a method of preparing a suspension of digestive enzymes in aqueous solution comprising:
reducing the size (crushing) the digestive enzyme product (enterically coated microspheres comprising 10,000 IU/USP lipase);
adding an aqueous solution 10mL (warm water/bicarbonate);

wherein uncrushed microspheres are mixed with the aqueous bicarbonate solution and
allowed to stand for about 20 minutes to dissolve (Pg. 350, Column 1, Lines 13- 28);
and wherein the mixture can be added to enteral feeds (nutritional formulations) (Pg. 349, Abstract), and reading on Claims 1, steps a.1, a.2, a.3, 3, 4 and 6.

Ferrie et al. does not teach a method wherein the crushed microsphere suspension is allowed to stand for a period of time between about 15-30 minutes, as required by Claims 1, step a.4 and 2;
wherein the nutritional formula has a total fat and protein and carbohydrate nutrient content from about 10 to about 35 g /100 mL, or has a total fat and protein nutrient content from about 4.5 to about 11.5 g /100 mL, or has a total fat nutrient content from about 3.0 to about 7.0 g /100 mL, or has a total protein nutrient content from about 1.3 to about 6.3 g /100 mL,
wherein the aqueous solution is selected from the group consisting of:  purified water, deionized water, sterile water, tap water and physiological saline solution, and wherein the aqueous solution of Claim 1, step a.2 is added in an amount of less than 10 mL, as required by Claim 1;
wherein the aqueous solution of Claim 1, step a.2, is added in an amount of about 2.5 mL for a digestive enzyme product having about 10,400 USP of lipase, as required by Claim 5;
7.

Broussard et al. teaches a stable and homogeneous liquid composition suitable for enteral administration to adults or children (Pg. 16, Lines 5-9);
comprising a therapeutically effective amount of a digestive enzyme product (pancrelipase enzyme microtablets or beads/spheres) and a nutritional formula comprising total protein content of 6.25 g/100mL, total fat content of 4.92 g/100 mL and carbohydrate content of 20.2 g/100 mL (Pg. 17, Lines 15-24 and Pg. 50, Claim 5);
wherein the pancrelipase beads may be enterically coated (Pg. 8, Lines 3-5 and Pg. 50, Claim 6);
wherein the composition may be prepared by blending a nutritional formula with water and digestive enzyme beads to create a suspension (Pg. 12, Lines 18-32);
and wherein the composition is prepared by suspending enterically coated pancrelipase tablets in a pharmaceutically acceptable weakly basic solution (comprising any aqueous medium, Pg. 13, Lines 28-30) at a pH from about 7.5, which is mixed with the liquid nutritional composition (Pg. 50, Claim 9 and Pg. 51, Claims 11 and 19).

Bourgault et al. teaches a suspension of digestive enzymes in aqueous solution (5 mL of warm sterile water) (Pg. 399, Column 2, Lines 5-14).

et al. teaches that tap/drinking water (a claimed Markush species) can naturally contain other components, such as sodium bicarbonate, which is not limited by the instant claims (Pg. 623, Column 1, Lines 1-13 and Diagrams 1-10).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ferrie et al. of preparing a suspension of digestive enzymes by reducing the size (crushing) the digestive enzyme product (microspheres), adding 10 mL of an aqueous solution (warm water/bicarbonate), mixing to form a suspension and allowing the suspension to stand for about 20 minutes because this is no more than the combining of separately taught prior art elements according to known methods (crushing digestive enzyme product, adding solute and mixing to suspend with incubating mixed suspension in the solute for a period of time) to yield a predictable result (dissolved suspension of digestive enzymes).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results




effective filing date of the claimed invention to modify the method of Ferrie et al.
of preparing a suspension of digestive enzymes in water and combining it with
enteral feeds (nutritional formulas) to utilize the nutritional formula of Broussard et al.
comprising total protein content of 6.25 g/100mL, total fat content of 4.92 g/100 and
carbohydrate content of 20.2 g/100 mL, as well as the use of sterile water as taught by
Bourgault et al. because this is no more than the substitution of a known element (specific enteral nutritional formulation and sterile water) for another (unspecified enteral nutritional formulation and unspecified water) to obtain predictable results (combined digestive enzyme sterile water suspension and enteral nutrition formulation).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(B) Simple substitution of one known element for another to obtain predictable results;






1, step a.2 and 5, that the aqueous
solution is added in an amount of less than 10 ml, or about 2.5 ml for a digestive enzyme product having about 10,400 USP units of lipase, those of ordinary skill in the art would have found this to be obvious as Ferrie et al. teaches the use of an aqueous solution In an amount of 10 ml per 10,000 IU/USP units of lipase, amounts which are sufficiently close to the claimed amounts in Claim 1 of less than 10ml and about 10,400 USP so as to be rendered prima facie obvious, see MPEP at 2144.05 I.:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

or alternatively, the selection of an amount of less than 10 ml, such as the 5 ml
amount taught by Bourgault et al., or the 2.5 ml amount of Claim 5, would have been
a matter of routine optimization and experimentation, well within the purview of those
in the relevant art and the use of slightly less aqueous solution would result in a
slightly more concentrated enzyme product, if so desired.  The MPEP at 2144.05 II. A. and B. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017)

There would have been a reasonable expectation of success in making these modifications because Ferris et al. separately teaches all of the claimed elements and, similarly to Broussard et al. and Bourgault et al. all of the references are drawn to the same field of endeavor, that is, enteral compositions comprising digestive enzymes, and Bourgault et al. further teaches that less aqueous solution (sterile water} may be used to suspend a digestive enzyme composition.

Response to Arguments

Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Claim 1 has been amended to limit the scope to the specified materials or steps that do not materially affect the basic and novel characteristics of the claimed invention and therefore the claims do not cover a process where sodium bicarbonate is added at any point (Remarks, Pg. 4, Lines 4-13).

a.1).  The primary reference teaches a step of mixing the digestive enzyme product with sodium bicarbonate and water, reading on Step a.1).
The Bourgault reference teaches mixing digestive enzyme and sodium bicarbonate with water, also reading on step a.1), which as discussed above, contains “open” comprising language.  The Bourgault reference then combines that mixture with warm sterile water (adding aqueous solution), which reads on the closed, “consisting of” limitation of step a.2).  Therefore, as “sterile water” is one of the claimed Markush species and since only step a.2) is precluded from addition of sodium bicarbonate by the use of closed "consisting of" language.  Therefore, sodium bicarbonate could be present in or added at any other point besides step a.2), such as the teaching of Bourgault of adding a “digestive product” which reasonably includes the digestive enzyme/sodium bicarbonate mixture to warm sterile water (aqueous solution).  See Bourgault et al., Pg. 399, Column 2, Lines 5-16, reproduced below:
“The experimental group received pancreatic enzyme solution administered through the enteral feeding tube every 4 hours. The pancreatic enzyme solution contained Cotazym (lipase 8000 United States Pharmacopeia [USP] units, amylase 30,000 USP units, protease activity 30,000 USP units; Organon Canada Ltd, Scarborough, Ontario, Canada) emptied from the capsule and crushed sodium bicarbonate 1100 mg dissolved in 5 mL of warm, sterile water. 




The Applicant argues that Collins teaches natural waters characterized by the natural presence of other minerals and compounds, such as sodium bicarbonate but allegedly do not teach that the waters are tap waters of the amount of sodium bicarbonate, or wherein sodium bicarbonate is added to waters as in the other cited prior art, or the use thereof as a dissolvent for enteral coated enzyme products (Remarks, Pg. 4, Lines 19-31 and Pg. 5, Lines 1-13).

This is not found to be persuasive for the following reasons, clearly Collins teaches that natural drinking waters (which are supplied to the public via tap) may contain other components, including sodium bicarbonate.  The Examiner notes that Applicant is claiming “tap water’ as a Markush species, it is noted that tap/drinking water inherently contains sodium bicarbonate, as evidenced by Collins et al. above.  Thus, step a.2 is not limited in the way that Applicant argues as “tap/drinking” water would inherently contain other components.  Further, the specification does not appear to limit tap water either to exclude other components.  Applicant is advised that deletion of “tap
water” would not overcome the rejection for reasons set forth above regarding the open-ended language. 
et al. above.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Ferrie et al. (2011) in view of Broussard et al. (WO 2012/019186 A1) and further in view of Bourgault et al. (2003, all of record, and further in view of Viokace (2012).

Ferrie et al. teaches a method of preparing a suspension of digestive enzymes in aqueous solution comprising:
reducing the size (crushing) the digestive enzyme product (enterically coated microspheres comprising 10,000 IU/USP lipase);
adding an aqueous solution 10mL (warm water/bicarbonate);
mixing to form a non-gastroresistant suspension; or
wherein uncrushed microspheres are mixed with the aqueous bicarbonate solution and
allowed to stand for about 20 minutes to dissolve (Pg. 350, Column 1, Lines 13- 28);
and wherein the mixture can be added to enteral feeds (nutritional formulations) (Pg. 349, Abstract), and reading on Claims 1, steps a.1, a.2, a.3, 3, 4 and 6.

et al. does not teach a method wherein the crushed microsphere suspension is allowed to stand for a period of time between about 15-30 minutes, as required by Claims 1, step a.4 and 2;
wherein the nutritional formula has a total fat and protein and carbohydrate nutrient content from about 10 to about 35 g /100 mL, or has a total fat and protein nutrient content from about 4.5 to about 11.5 g /100 mL, or has a total fat nutrient content from about 3.0 to about 7.0 g /100 mL, or has a total protein nutrient content from about 1.3 to about 6.3 g /100 mL,
wherein the aqueous solution is selected from the group consisting of:  purified water, deionized water, sterile water, tap water and physiological saline solution, and wherein the aqueous solution of Claim 1, step a.2 is added in an amount of less than 10 mL, as required by Claim 1;
wherein the aqueous solution of Claim 1, step a.2, is added in an amount of about 2.5 mL for a digestive enzyme product having about 10,400 USP of lipase, as required by Claim 5;
or wherein the nutritional formula is an adult/child formula, as required by Claim 7.

Broussard et al. teaches a stable and homogeneous liquid composition suitable for enteral administration to adults or children (Pg. 16, Lines 5-9);



wherein the pancrelipase beads may be enterically coated (Pg. 8, Lines 3-5 and Pg. 50, Claim 6);
wherein the composition may be prepared by blending a nutritional formula with water and digestive enzyme beads to create a suspension (Pg. 12, Lines 18-32);
and wherein the composition is prepared by suspending enterically coated pancrelipase tablets in a pharmaceutically acceptable weakly basic solution (comprising any aqueous medium, Pg. 13, Lines 28-30) at a pH from about 7.5 which is mixed with the liquid nutritional composition (Pg. 50, Claim 9 and Pg. 51, Claims 11 and 19).

Viokace teaches that VIOKACE™ pancrelipase tablets are not enteric-coated (Pg. 2, Section 2.1) and are miscible in water (Pg. 6, Section II).

Bourgault et al. teaches a suspension of digestive enzymes in aqueous solution
(5 mL of warm sterile water) (Pg. 399, Column 2, Lines 5-14).






effective filing date of the claimed invention to modify the method of Ferrie et al.
of preparing a suspension of digestive enzymes by dissolving enterically coated microspheres in water/sodium bicarbonate solution that when using a non-enterically coated, water-miscible pancreatic enzyme product, such as that taught by Viokace, to omit the sodium bicarbonate from the water solvent because it is unnecessary to dissolve the enteric coating on the microspheres of Ferrie et al. above, prior to enteral administration.  The MPEP at 2144.05 II. A. states:
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to remove an extraneous element from the dissolving water solute.  


It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Ferrie et al. and Viokace of preparing a suspension of digestive enzymes in water and combining it with
enteral feeds (nutritional formulas) to utilize the nutritional formula of Broussard et al.
comprising total protein content of 6.25 g/100mL, total fat content of 4.92 g/100 and
carbohydrate content of 20.2 g/100 mL as well as the use of sterile water as taught by
Bourgault et al. because this is no more than the substitution of a known element (specific enteral nutritional formulation and sterile water) for another (unspecified enteral nutritional formulation and unspecified water) to obtain predictable results (combined digestive enzyme sterile water suspension and enteral nutrition formulation).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(B) Simple substitution of one known element for another to obtain predictable results;


1, step a.2 and 5, that the aqueous
solution is added in an amount of less than 10 ml, or about 2.5 ml for a digestive enzyme product having about 10,400 USP units of lipase, those of ordinary skill in the art would have found this to be obvious as Ferrie et al. teaches the use of an aqueous solution In an amount of 10 ml per 10,000 IU/USP units of lipase, amounts which are sufficiently close to the claimed amounts in Claim 1 of less than 10ml and about 10,400 USP so as to be rendered prima facie obvious, see MPEP at 2144.05 I.:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

or alternatively, the selection of an amount of less than 10 ml, such as the 5ml
amount taught by Bourgault et al. or the 2.5 ml amount of Claim 5, would have been
a matter of routine optimization and experimentation, well within the purview of those
in the relevant art and the use of slightly less aqueous solution would result in a
slightly more concentrated enzyme product, if so desired.  The MPEP at 2144.05 II. A. and B. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017)

There would have been a reasonable expectation of success in making these modifications because Ferrie et al. and Viokace combined teach all of the claimed elements and, similarly to Broussard et al. and Bourgault et al. all of the references are drawn to the same field of endeavor, that is, enteral compositions comprising digestive enzymes, and Bourgault et al. further teaches that less aqueous solution (sterile water} may be used to suspend a digestive enzyme composition.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/25/2021